DETAILED ACTION
This action is responsive to the application No. 17/197,330 filed on March 10, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 reading on Figs. 1 and 2A in the reply filed on 09/30/2022 is acknowledged.  The Applicants indicated that Claims 17 and 19-37 read on the elected species.  Accordingly, pending in this Office action are claims 17, 19, 20, and newly added claims 21-37.25 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-22, 24-29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2020/0105815) in view of Finkelstein (US 2020/0135776).

Regarding Claim 17, Huang (see, e.g., Figs. 17-26), teaches a method for forming an image sensor, the method comprising:
forming a pixel 501 on a first side 303f of a substrate 302b, wherein the pixel 501 comprises a photodetector 104 in the substrate 302b (see, e.g., Fig. 18, pars. 0024, 0046);
forming an interconnect structure 506 electrically coupled to the pixel 501 on the first side 303f of the substrate 302b (see, e.g., Fig. 19, par. 0047);
patterning a second side 303b of the substrate 302b, opposite the first side 303f of the substrate 302b, to form an outer isolation opening 2204 and an inner isolation opening 310, wherein the outer isolation opening 2204 extends into the substrate 302b to a first depth and laterally surrounds the pixel 501 along a boundary of the pixel 501, and wherein the inner isolation opening 310 extends into the substrate 302b to a second depth, less than the first depth, and overlies the photodetector 104 (see, e.g., Figs. 21-22, pars. 0037, 0097); and
depositing a first dielectric layer 306 in the outer isolation opening 2204 and the inner isolation opening 310 to form a dual trench isolation structure (see, e.g., Fig. 23, par. 0036).  
Huang is silent with respect to the claim limitation that the photodetector comprises a guard ring extending into the first side of the substrate.  
Finkelstein (see, e.g., Figs. 1B, 2B), in similar photodetector devices to those of Huang, on the other hand, teaches that the photodetector comprises a guard ring 105g extending into the first side of the substrate 101 to control the avalanche process such that the electrical field formed when the junction 105n/105p is reverse-biased is sufficiently uniform, and to increase optical path lengths of and spatially mix the photons 10 that are incident on the left and right photodiodes 105a and 105b (see, e.g., pars. 0052, 0058, 0065, 0069).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Huang’s process, the photodetector comprising a guard ring extending into the first side of the substrate, as taught by Finkelstein, to control the avalanche process such that the electrical field formed when the junction is reverse-biased is sufficiently uniform and to increase optical path lengths of and spatially mix the photons that are incident on the left and right photodiodes.

Regarding Claim 19, Huang and Finkelstein teach all aspects of claim 17.  Huang (see, e.g., Figs. 17-26), teaches that the inner isolation opening 310 is formed directly over the photodetector 104 and Finkelstein (see, e.g., Fig. 2B), teaches guard ring 105g directly surrounding the photodetector 105.  

Regarding Claim 20, Huang and Finkelstein teach all aspects of claim 17.  Huang (see, e.g., Figs. 17-26), teaches that the outer isolation opening 2204 laterally surrounds the inner isolation opening 310 and is laterally spaced apart from the inner isolation opening 310 by the substrate 302b (see, e.g., Fig. 22).  

Regarding Claim 21, Huang and Finkelstein teach all aspects of claim 17.  Huang (see, e.g., Figs. 17-26), teaches:
forming a shallow trench isolation (STI) structure 507 extending into the first side 303f of the substrate 302b before the outer isolation opening 2204 is formed (see, e.g., Fig. 18),
wherein:
the outer isolation opening 2204 extends into the substrate 302b,
the STI structure 507 and the outer isolation opening 2204 laterally surround the photodetector 104 (see, e.g., Fig. 22).
Huang does not show that the outer isolation opening 2204 extends into the substrate 302b to the STI structure 507.
However, this claim limitation is merely considered a change in the depth of either or both the outer isolation opening 2204 and the STI structure 507 in Huang’s/Finkelstein’s process.  The specific claimed depths, absent any criticality, are only considered to be an obvious modification of the depths of either or both the outer isolation opening and the STI structure in Huang’s/Finkelstein’s process, as the courts have held that changes in depth without any criticality, are within the level of skill in the art.  According to the courts, a particular depth is nothing more than one among numerous depths that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed depths, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed depths in Huang’s/Finkelstein’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed depths or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen depth or upon another variable recited in a claim, the applicant must show that the chosen depths are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 22, Huang and Finkelstein teach all aspects of claim 17.  Huang (see, e.g., Figs. 17-26), teaches that the inner isolation opening 310 is vertically separated from the photodetector 104 by the substrate 302b.  

Regarding Claim 24, Huang and Finkelstein teach all aspects of claim 17.  Huang (see, e.g., Figs. 17-26), teaches that the photodetector 104 extends into the first side 303f of the substrate 302b to a third depth below the second side 303b of the substrate 302b, wherein the third depth is greater than the second depth.  
Huang does not show that the third depth is less than the first depth.
However, this claim limitation is merely considered a change in the depth of either or both the outer isolation trench 2204 and the photodetector 104 in Huang’s/Finkelstein’s process.  The specific claimed depths, absent any criticality, are only considered to be an obvious modification of the depths of either or both the outer isolation trench and the photodetector in Huang’s/Finkelstein’s process, as the courts have held that changes in depth without any criticality, are within the level of skill in the art.  According to the courts, a particular depth is nothing more than one among numerous depths that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also the comments stated above in claim 21 regarding criticality of depths which are considered repeated here.

Regarding Claim 25, Huang and Finkelstein teach all aspects of claim 17.  Huang does not show that a width of the outer isolation opening 2204 is greater than a width of the inner isolation opening 310.
However, this claim limitation is merely considered a change in the width of either or both the outer isolation opening 2204 and the inner isolation 310 in Huang’s/Finkelstein’s process.  The specific claimed widths, absent any criticality, are only considered to be an obvious modification of the width of either or both the outer isolation opening and the inner isolation opening in Huang’s/Finkelstein’s process, as the courts have held that changes in width without any criticality, are within the level of skill in the art.  According to the courts, a particular width is nothing more than one among numerous widths that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also the comments stated above in claim 21 regarding criticality of depths which are considered repeated here.

Regarding Claim 26, Huang and Finkelstein teach all aspects of claim 17.  Huang (see, e.g., Figs. 17-26), teaches forming an anti-reflective layer 402a directly over the dual trench isolation structure (see, e.g., Fig. 24a, pars. 0045, 0099).  

Regarding Claim 27, Huang (see, e.g., Figs. 17-26), teaches a method for forming an image sensor, the method comprising:
forming a photodetector 104 along a first side 303f of a substrate 302b (see, e.g., Fig. 18, pars. 0024, 0046); 
etching a second side 303b of the substrate 302, opposite the first side 303f of the substrate 302, to form an outer isolation trench 2204 and an inner isolation trench 310 along the second side 303b of the substrate 302b, wherein the outer isolation trench 2204 extends into the substrate 302b to a first depth below the second side 303b of the substrate 302b, and wherein the inner isolation trench 310 extends into the substrate 302b to a second depth, different than the first depth, below the second side 303b of the substrate 302b and wherein the outer isolation trench 2204 laterally surrounds the inner isolation trench 310 (see, e.g., Figs. 21-22, pars. 0037, 0097); and
depositing an isolation layer 306 in the outer isolation trench 2204 and the inner isolation trench 310 to form an outer trench isolation structure and an inner trench isolation structure, respectively (see, e.g., Fig. 23, par. 0036).
Huang is silent with respect to the claim limitation that the photodetector comprises a guard ring that extends into the substrate from the first side of the substrate.
Finkelstein (see, e.g., Figs. 1B, 2B), in similar photodetector devices to those of Huang, on the other hand, teaches that the photodetector comprises a guard ring 105g that extends into the substrate 101 from the first side of the substrate to control the avalanche process such that the electrical field formed when the junction 105n/105p is reverse-biased is sufficiently uniform, and to increase optical path lengths of and spatially mix the photons 10 that are incident on the left and right photodiodes 105a and 105b (see, e.g., pars. 0052, 0058, 0065, 0069).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Huang’s process, the photodetector comprising a guard ring that extends into the substrate from the first side of the substrate, as taught by Finkelstein, to control the avalanche process such that the electrical field formed when the junction is reverse-biased is sufficiently uniform and to increase optical path lengths of and spatially mix the photons that are incident on the left and right photodiodes.

Regarding Claim 28, Huang and Finkelstein teach all aspects of claim 27.  Huang (see, e.g., Figs. 17-26), teaches that the inner isolation trench 310 is formed directly over the photodetector 104.

Regarding Claim 29, Huang and Finkelstein teach all aspects of claim 28.  Huang (see, e.g., Figs. 17-26), teaches that the inner isolation trench 310 is formed directly over the photodetector 104 and Finkelstein (see, e.g., Fig. 2B), teaches guard ring 105g directly surrounding the photodetector 105.

Regarding Claim 31, Huang and Finkelstein teach all aspects of claim 27.  Huang (see, e.g., Figs. 17-26), teaches that the second depth is less than the first depth (see, e.g., Fig. 26).  

Regarding Claim 32, Huang and Finkelstein teach all aspects of claim 27.  Huang (see, e.g., Figs. 17-26), teaches, further comprising:
forming a shallow trench isolation (STI) structure 507 extending into the first side 303f of the substrate 302b and laterally surrounding the photodetector 104 before the etching (see, e.g., Fig. 18), wherein the outer isolation trench 2204 extends into the substrate 302b (see, e.g., Fig. 22).  
Huang does not show that the outer isolation trench 2204 extends into the STI structure 507.
However, this claim limitation is merely considered a change in the depth of either or both the outer isolation trench 2204 and the STI structure 507 in Huang’s/Finkelstein’s process.  The specific claimed depths, absent any criticality, are only considered to be an obvious modification of the depths of either or both the outer isolation trench and the STI structure in Huang’s/Finkelstein’s process, as the courts have held that changes in depth without any criticality, are within the level of skill in the art.  According to the courts, a particular depth is nothing more than one among numerous depths that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also the comments stated above in claim 21 regarding criticality of depths which are considered repeated here.

Regarding Claim 33, Huang and Finkelstein teach all aspects of claim 32.  Huang (see, e.g., Figs. 17-26), teaches, wherein the STI structure 507 extends into the substrate 302b from the first side 303f of the substrate 302b to a third depth below the second side 303b of the substrate 302b, wherein the third depth is less than the first depth (see, e.g., Fig. 23).

Allowable Subject Matter
Claims 23 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34-37 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814